                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No. CV 19-7455-RGK (PLA)                                                           Date January 28, 2020

Title: Kenneth B. Gibbs vs. J. Anderson, et al.


                                                                                     G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                  PAUL L. ABRAMS
                                                                                     : MAGISTRATE JUDGE
      Christianna Howard                                    N/A                                           N/A
             Deputy Clerk                             Court Reporter / Recorder                        Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                           NONE

PROCEEDINGS:              (IN CHAMBERS)

The Court has been notified by the U.S. Marshals Service that defendant R. Guzman is deceased. ECF No. 13.
Accordingly, no later than February 14, 2020, plaintiff is ordered to show cause why defendant Guzman
should not be dismissed from this action. In the alternative, plaintiff shall move to dismiss defendant Guzman
from this action. The court clerk is direct to provide plaintiff with a copy of ECF No. 13 along with this Order.




cc:    Kenneth B. Gibbs, Pro Se
       Neculai Grecea, CAAG

                                                                                  Initials of Deputy Clerk




CV-90 (10/98)                                   CIVIL MINUTES -        GENERAL
